Citation Nr: 1815214	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  99-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a rating in excess of 10 percent for right patellofemoral joint chondromalacia and degenerative joint disease.

 5.  Entitlement to a rating in excess of 10 percent for left patellofemoral joint chondromalacia and degenerative joint disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 1999, June 2002, October 2004, July 2008, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2003, the Board issued a decision denying the Veteran's claim for entitlement to service connection for a thoracic spine disability and a lumbar spine disability.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and, in July 2007, the Court issued a Memorandum Decision vacating the March 2003 decision and remanding the issues to the Board.  

In November 2011, the Board again denied the Veteran's claim for entitlement to service connection for a thoracic spine disability and a lumbar spine disability.  The Board also remanded the issue of entitlement to a right shoulder disability for further development.  The Veteran appealed the November 2011 decision to the Court and, in May 2014, the Court issued a Memorandum Decision vacating the Board's decision and remanding the issues for further consideration.

In August 2015, the Board again remanded the issues of entitlement to service connection for a thoracic spine disability and a lumbar spine disability.  In a November 2017 decision and remand, the Board adjudicated a number of appellate issues and remanded the issues listed on the title page for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2018 correspondence, the Veteran requested a hearing before a Decision Review Officer (DRO).  His request for a hearing pertains to all of the issues in appellate status.  See Statement in Support of Claim dated January 2018.  In light of the request for a hearing before a DRO at the Veteran's local VA Regional Office, the case must be remanded to schedule this hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule a local hearing before a DRO at the Portland RO.  Notify the Veteran of the time, date, and location of the hearing.

 2. After completing the above action and any other development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




